Per Curiam.
The defendant’s evidence showed a separation of the parties because the wife would not stay “on his terms”. He admitted moving her and her furnishings to a new apartment. Thereafter, the parties lived separate and apart for more than three years before the wife instituted this action. For at least four months dur>-ing the separation, the plaintiff kept and supported the two minor children. The defendant did not claim he contributed anything to the plaintiff’s support, or the children’s while they were with the plaintiff. He remained in the house both had purchased. These facte established by the defendant’s evidence were insuffi'cient to warrant an issue of wrongful abandonment. . .
No error.